A0245D (Rev. 11/16)--Judgment in a Cn`minal Case For Revocations
Sheet l

UNITED STATES DISTRICT CoURT
Western District of Washington

 

UNTI`ED STATES OF Al\»[ERlCA
` v.

Koque Marshall Foster

THE DEFaNi)ANT=

admitted guilt to Violation(s) 1~8

JU])GMENT IN A CRIM]NAL CASE

(For Revocation cf Probation cr Supervised Rele'ase)

2:13CR00330-JLR~005
43 979-086

Case Nurnber:
USM Number:

Dennis Carrol

 

Defendant’s Attomey

of the petitions dated 9/10/18., 10/2/18, 11/19/18

 

|:| Was found in violation(s)

after denial of guilt.

 

The defendant is adjudicated guilty of these offenses:
Violation Number Nature of _Violation
Consurning cocaine
Consurning alcohol
Consurning cocaine
Consuming cocaine
Consuming alcohol

®H@wswwe

Failing to report for drug testing
Failing to submit monthly restitution payments
Failing to participate in substance abuse treatment

Violation Ended
8/2'7/2018

3/ 310/2018
9/4/2-()18
10/23/201 8
10/23/2018

l 1/7/2018

10/3 li 201 8
10/23/2018

The defendant'is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Ret`orm Act of 1984..

_|:\ The defendant has not violated condition(s)

and is discharged as to such violation(s).

 

It is ordered that the.defendant must notify the United States attorney for this-district Within 30 days of any change of name, residence,
or mailing address until all dnes, restitution, costs, and special assessments imposed by this judgment are _fully paid. Ii` ordered to pay

restitution, the defendant must notify the court and United States Attorney of material anges in eeo oimc circumstances s `
_ / - l L;CANHMWGHSWH

 

. l Ass.i;af_lyl/Jn_it€§?f:t@es Attorney

vi l
/.‘9 eve \O/t,- Us;%~@l £’
Date`o\f Impositio of]udgmcnt " -
\ ,...
Sig,nature oi'-'Judge _ ,
J ames L. Rob ind United States District J`udge

 

Name and Tit]e of fudge

 

Date

 

A0245D (Rev. 11/16) Judginent in a Crirninal Case For Revocations
Sheet 2 j Imprisonment

 

 

Judgment ~ Page 2 of”l

DEFENDANT: Kuque Marshall Foscer
. \cAsENUMB_ER; 2:13<:R00330-JLR»005

7 IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

6 months imprisonment With credit for time served. (Defendant to be released from Court on 12/1'7/2018, to attend a
doctor’s appointment on 12/21/2018. Defendant to self-surrender to serve remainder of custody time on 12/2`4/2018).

 

The court makes the following recommendations to the Bu;reau of Prisons:
Placement at FDC SeaTac

|:| The defendant is remanded to the custody of the United States Marshal.

H

The defendant shall surrender to the United States Marshal for this district:
at 9:00 ' a.m.- \:l p.m. on December 24, 201-8
m as notified by the United States Marshal.

 

13 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
7 .|:| before 2 p.m. on
|:| as notified by the United States Marshal.

 

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
1 have executed this judgment as follows:
Defendant delivered on _ n to
at , With a certified copy of this judgment
UNTI`ED STATES MARSHAL
By

 

DEPUTY UNITED STATES MUSHAL

 

AOZ45D

(Rev. l 1116) Judginent in a Cri`ininal Case For Revocations
Sheet 3 _ Supeivised Release

 

Judginent j Page 3 of 7

DEFENDANT: Koque Marshall Foster '

CASE NUMBER: 2:13CR00330~JLR-005

SUPERVISED RELEASE

 

Upon release from imprisonment you Will be on supervised release for a term of :
12 months
_ MANDATORY CoNi)iTioNs

'l. You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substancel '

3. You must refrain from any unlawful use of a controlled substance You must submit to one dru test Within 15 days

7 of release from imprisonment and at least tvvo periodic drug tests thereafter, as determined by t e court
I:| The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (checky”appiicablal 7 t

4. You must make restitution in accordance With 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
Of reSlZitll'EiOIl. (checki`fapplicablay `

5. You must cooperate in the collection of Dl\_IAL as directed by the probation officer (checlcg’applicable)

6. |:| You must comply With the requirements of the-Sex Offender Registration and Notification Act (34 U.S.C. 7
-§ 20901., et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in Which you reside, Worl<, are a student, or were convicted of a qualifying offense (checky”app£icab£e)

7. |:| You must participate in an approved program for domestic violence (check;'fapplicable) 7

You must comply vvith the standard conditions that have been adopted by this court as Well as \vith any additional r.

conditions on t

e attached pages.

 

AOZ45D (Rev. 1 11'16) Judginent in a Criminal Case For Revocati’ons
Slieet 3A _ Supervised Release

DEFENDANT: Koque Marshall Foster
CASE NUMBER: 2:13CR00330-JLR-005

STANDARD CONDITIONS' O]_i` SUPERVISION

iiidgmeiit _ Page 4 of 7

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they_establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements

in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within ?2 hours
of your release from im risonrnent,.unless the probation officer instructs you to report to a different probation office or
within a different time ame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

'4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to chang)e where our live or anything about your
living arrangements such as the pec le you live with), you must notify the pro ation of icer at least 10 days before the
change lf`noti§ing t e robation o icer in advance is not ossible due to unantici ated \cncumstances, you must notify
the probation o icer wi `n 72 hours of becoming aware o a change or expected c ange.

6. ` You must allow the probation officer to_visit you at any time at your home or elsewhere, and you must permit the_ _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work hill time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full-time employnient, unless
the probation officer excuses you from doing soc lf you plan to changle where you work or anythin about your work
(such as our position or your job res onsibilities), you must notify t e probation officer at least l days before the
change f notifying the probation o cer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer Within- 72 hours of becoming aware o a change or expected change

8. You must not communicate or interact with someone you know is engaged iri criminal activity lfyo_u know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by'a law enforcement officer, you must notify the probation officer Within 72 hours

10. You r_nust not own, possess, or have access to a firearm, ammunition, destructive-device,_ o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

1 1. lYou must not act or make a_ny a eement with a law enforcement agency to act as a confidential human source or
' informant Without first getting t e permission of the court
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and fyou must comply with that instruction The probation -
officer may contact the person and confirm that you have noti ed the person about the risk,

13. You must follow the instructions of the probation officer related to the conditions of supervision,

U.S. `Probation Ofi`ice Use Only

A U._S, probation officer’has instructed me on the conditions specified by the court and has_ provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Overvi'ew ofProbafioii
and Siipervi`sed Release Concii'tioiis, available at www.uscourts.gov.

 

 

Defendant’s Signature Date

 

A0245D 7 (Rev. 11/16) Judgment iii a Criminal Case For Revocations
` Sheet 3D _ Supelvised Release

 

 

 

Judginent _ Page 5 .of’i'
DEFENDANT: Koque Marshall Foster

CASE NUl\/IBER: 2:13 CR003 30-_JLR~0_05
SPECIAL CONDITIONS _OF SUPERVISI,ON

The defendant shall participate as instructed by the U. S Probation Officer in a program approved by the probation
office for treatment of narcotic addiction drug dependency, or substance abuse, which may include testing to
determine if defendant has reverted to the use of drugs or alcohol. The defendant shall also abstain from the use of
alcohol and/ or other intoxicants during the term of supervision Defendant must contribute towards the cost of any
programs, to the extent defendant is financially able to do so, as determined by the U.S. Probation Officer. ln addition
to urinalysis testing that may be a part of a formal drug treatment program, the defendant shall submit to (l) urinalysis
test no more than every two months 7

Restitution in the amount of $ 46, 283. 81 is due immediately Any unpaid amount is to be paid during the period of
supervision in monthly installments of not less than 10% of his or her gross monthly household income lnterest on
the restitution shall be waived .

The defendant shall provide the probation officer with access to any requested financial information including
authorization to conduct credit checks and obtain copies of the defendants federal income tax retums.

The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or_obtaining
a loan without approval of tlie defendants U.S. P`robation Officer.

The defendant shall be prohibited from gambling and the defendant shall not enter, frequent or be otherwise involved
with any legal or illegal gambling establishment or activity, except if approved by the defendants probation officer.

The defendant shall attend Gambler's Anonynious meetings if directed to do so by the -defendant'-s probation officer.

The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers, computers (as
defined in 18 U.S.C. §1030(e)(1)), other electronic communications or. data storage devices or media, or office, to a
search conducted by a United States probation officer, at a reasonable time and in a reasonable manner, based upon
reasonable suspicion of contraband or evidence of a violation of a condition of supervision Failure to submit to a
search may be grounds for revocation The defendant shall warn any other occupants that the premises may be subject
to searches pursuant to this condition.

 

A0245D 7 (Rev. 11/16) ludgrnent in a Ci'iininal Case Foi' Revocations
Sheet 5 H Criniirial Moiietai'y Penalties

. - ` .Tudginent _ Page 6 of 7
DEFENDANT: Koque Marshall Foster

erisa Nui\issa; _ 2.-1 seasons-itasca
CRiiviiNAL ivioNETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JVTA As'sessment* ` ` Fine ' Restitution
TOTALS $ Paid in full $ Not applicable $ Waived $ 46,283.81
l:l The determination of restitution is deferred until 1 . An Amended Jadgment in a Criminal Ccse (AO 245€)

will be entered after such determination
r|:| The defendant must make restitution (inclu'ding community re_stitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.-'S.C. § 3664(i), all nonfederal
victims must be paid before the United States is p_aid.

 

Name of P'ayee _ Total L_oss* Restitution Or`dered Priority or I’erc`entage
Bank of America 1

1231 Durett Lane

Louisville, KY 40213 . -

Loc KY 200-01~70 $46,283.81 ' $46,283.81'

rorALs- s46,233.si - $4`6,233.31

1 Rcstitution amount ordered pursuant to- plea agreement $ _ 46,283.81

 

l:| The defendant must pay interest on restitution and a line of more than $2,500, unless the restitution or fine is paid in full before
' the fideenth day after the date of the judgment, pursuant to 18 U.'S.C. § 3612(i). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and _default, pursuant to 18 U.S.C. § 3612(g).
` The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived for the l:| fine restitution
|:l the interest requirement for the |I fine |:l restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is -waived. ' _ `

* Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22. `
** Findings for the total amount of losses are required under Chapters 109A, 110, 11'0A, and 113A of Title 18 for
offenses committed oii or after Septeniber 13, 1994, but before April 23, 1996. -

 

A0245D (Rev l 1116) Judgment 111 a C1iminal Casc For Revocations
Sheet 6 ~ Schedule cf Payments

 

 

 

1 n Judgment _ Page 7 of’J'
DEFENDANT: Koque Mars_hall Foster

case NUMBER: aziz-oaoosso_JLR-oos
sCHEDULE oF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMJENT IS DUE IMh/IEDL'XTELY. Any unpaid amount shall be paid to
Clerk's Offlce, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of1mprisonment, no less than 25% of their inmate gross monthly income or $25. 00 per quarter,
whichever 1s greater to be collected and disbursed m accordance with the Inmate Financial Responsibility Program

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household income to commence 30 days after release from imprisonment

|:| During the period of probation, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above 1s the minimum amount that the defendant` 1s expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possiblel The
defendant must notify the Court, the United States Probation Office, and the United States Attorney s 0ff1ce of any-
material change 1n the defendantl s financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ lnmate Financial Responsibility Program are made to the United States District Court,
Western District of .Washington. For restitution payments, the Clerl§ of the Court is to forward money received to the

party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed
[:| Joint and Several

Defendant and Co~Defendant Names and-Case Numb'ers (iacludiag defendant aumber), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

l:| The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

|:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal_, (3) restitution interest, (4) fine principal
(5) line interest, (6) community restitution; (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

